VOYA LOGO J. Neil McMurdie Senior Counsel Tel: 860.580.2824 | Fax: 860.580.4897 Email: neil.mcmurdie@voya.com December 17, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: Voya Retirement Insurance and Annuity Company and its Variable Annuity Account B Prospectus Title: Voya Variable Annuity File Nos.: 333-56297 and 811-02512 497(j) Filing Ladies and Gentlemen: On behalf of Voya Retirement Insurance and Annuity Company and its Variable Annuity Account B, we hereby certify pursuant to Rule 497(j) under the Securities Act of 1933, as amended, that: · The form of the Statement of Additional Information Supplement that would have been filed under Rule 497(c) would not have differed from that contained in the most recent post-effective amendment to the above-referenced Registration Statement; and · The text of the most recent post-effective amendment to the above-referenced Registration Statement was filed electronically by EDGARLink on December 16, 2014. If you have any questions, please call the undersigned at 860.580.2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site Voya Services Company One Orange Way, C2N Windsor, CT 06095-4774
